Whyte, J.
delivered the opinion of the court.
This was an indictment for an affray, brought in the county court of Weakley county, at the April term, 1S31. The indictment charged, that on the 25th day of March, 1831, a certain Greenberry Chambers, Lewis Stanley, Zacheus Curiin, William Paschall, all of the said county, with force and arms, in the public highway, near the house of Amos Hill, an affray did make, by then and there fighting ■ together with one Isham Conner, and him, the said Conner, did greatly beat, bruise, wound and ill treat, to the great damage of the said Conner, to the terror of all the good people there assembled, and against the peace, &c.
To this indictment the defendant below and plaintiff *144*n court’ ^acheus Curlin, appeared and pleaded not guilty, on which issue was joined. The jury rendered the following verdict: “We find that an affray was corn-mittedby Chambers and Stanley, in the fighting of Conner, in Weakley county, as charged in the indictment, that the defendant Curlin aided and abetted in the commission of said affray.” The attorney general moved the court for judgment on this verdict, which was opposed by the defendant, and after argument the. court arrested the judgment, and discharged the defendant without day; and the cause was taken by appeal in error, by the attorney general, to the circuit court of Weakley county, who reversed the judgment of the county court of Weakley county, upon the verdict therein rendered, and gave judgment that the State recover of the defendant Curlin, the sum of one dollar, the fine, and pay the costs of the prosecution; upon which an appeal in error was taken to this court by Curlin, the plaintiff in error.
This court is of opinion that there is no error in the judgment rendered by the circuit court upon the verdict in the county court. That verdict is somewhat informal, but substantially good. It finds that Chambers and Stanley are guilty of an affray as charged in the indictment, in fighting of Conner, and that Curlin aided and abetted in the commission of the affray. This is finding Curlin guilty of the affray; for in all the lesser offences, all persons who are in any manner concerned therein, if guilty at all, are principals, and equally guilty. See 1 Chitty’s Crim. Law, 261, and authorities there cited.
The judgment of the circuit court must be affirmed.
Judgment affirmed.